7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 were cancelled by preliminary amendments, claims 22-38 were added as new, Claims 22- 38 are pending.
Priority
This is a continuation of Up patent application 16/249,760 filed on 01/16/2019 which is a continuation-in-part application of U.S. Patent Application No. 15/803,689, entitled "Protected PII of Mobile Device Detection and Tracking," filed November 3, 2017, which is a continuation-in-part of 15/792,699, entitled "Scalability Improvements of People-Counting Sensor Networks," and filed October 24, 2017, which claims priority to U.S. Provisional Application No. 62/535,830, entitled "Mobile Device Detection and Tracking," and filed July 22, 2017, all of which are incorporated herein in their entirety. [0002] This application is a continuation-in-part application of U.S. Patent Application No. 15/823,478, entitled "Passive and Active Techniques for People-Counting," and filed November 27, 2017, which is incorporated herein in its entirety. [0003] This application is a continuation-in-part application of U.S. Patent Application No. 15/989,134, entitled "Mobile Device Detection and Tracking," and filed May 24, 2018, which claims priority to U.S. Provisional Application No. 62/535,830, entitled "Mobile Device Detection and Tracking," and filed July 22, 2017 and U.S. Provisional Application No. 62/539,868, entitled "Mobile Device Detection and Tracking," and filed August 1, 2017, all of which are incorporated herein in their entirety. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-38  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of US 11151611 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter in the claims of the present application are entirely contained in the cited claims of the referred patent. See the comparison table below.

Instant Application 17/496,729
 US 11151611 B2
22. A method for monitoring a visitor count in a domicile and reporting the visitor count to a user comprising: 
detecting, by a network transceiver, device identifiers from mobile devices, wherein the network transceiver is configured to scan one or more frequencies and further configured to collect device identifiers from the mobile devices; 




determining the number of unique device identifiers exceeds a predetermined threshold; 
transmitting a notification to a user device indicating the predetermined threshold has been exceeded; 

communicating the number of unique device identifiers to the user device; and rendering, on the user device, the number of unique device identifiers
1. A method for monitoring a visitor count in a domicile and reporting the visitor count to a user comprising:
 detecting, by a wireless communicator, wireless device broadcasts from wireless devices, the wireless device broadcasts include a device identifier used to connect to wireless networks, wherein the device identifier of a given wireless device broadcast identifies a particular wireless device of the wireless devices; 
communicating a number of unique device identifiers to a web server; 
determining, by the web server, the number of unique device identifiers exceeds a predetermined threshold; 
transmitting, by the web server, a notification to a user device indicating the predetermined threshold has been exceeded; 
receiving, by a mobile application, resident instructions including a number of resident devices;
 transmitting, by the mobile application, to the web server the resident instructions; and reducing the number of unique device identifiers by the number of resident devices.


Claims 22-38  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of U.S. Patent No. 9,936,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter in the claims of the present application are entirely contained in the cited claims of the referred patent. See the comparison table below.

Instant Application 17/496,729
U.S. Patent No. 9,936,357
A method for monitoring a visitor count in a domicile and reporting the visitor count to a user comprising: 
detecting, by a network transceiver, device identifiers from mobile devices, wherein the network transceiver is configured to scan one or more frequencies and further configured to collect device identifiers from the mobile devices; 




determining the number of unique device identifiers exceeds a predetermined threshold; transmitting a notification to a user device indicating the predetermined threshold has been exceeded; 
communicating the number of unique device identifiers to the user device; and 
rendering, on the user device, the number of unique device identifiers
1. A method for monitoring a visitor count in a domicile and reporting the visitor count to a user comprising: 
detecting, by a wireless communicator, wireless device broadcasts from wireless devices, the wireless device broadcasts include a device identifier used to connect to wireless networks, wherein the device identifier of a given wireless device broadcast identifies a particular wireless device of the wireless devices; 
communicating a number of unique device identifiers to a web server; 
determining, by the web server, the number of unique device identifiers exceeds a predetermined threshold; transmitting, by the web server, a notification to a user device indicating the predetermined threshold has been exceeded; communicating, by the web server, the number of unique device identifiers to the user device; and rendering, by a client application, on the user device the number of unique device identifiers.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-25, 28-29, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fix et al. (US 20160110833 A1), hereafter “Fix,” in view of Marks (US 20080067244 A1), hereafter “Marks.”

With regards to claim 22, Fix discloses, A method for monitoring a visitor count in a domicile and reporting the visitor count to a user comprising:  
detecting, by a network transceiver, device identifiers from mobile devices, wherein the network transceiver is configured to scan one or more frequencies and further configured to collect device identifiers from the mobile devices ([0029] A location system 96 may track the locations 28 of people and mobile devices detected within the building 22. [0038]; The facial recognition system 92 analyzes the facial image and may compare facial attributes to the user database 120. If the facial image matches an entry in the user database 120, the new transceiver identifier 150 may be associated with the corresponding user, thus acting as a proxy. The occupancy database 40 may thus be updated, based on the new transceiver identifier 150 associated with the recognized employee or visitor. FIG 15 and associated text;[0030]; Exemplary embodiments, however, may be applied to any processor-controlled device operating in the radio-frequency domain and/or the Internet Protocol (IP) domain. )
communicating a number of unique device identifiers to a web server ([0029]; The server 46 may also interface with a facial recognition system 92 that recognizes people and animals using security cameras. A network registration database 94 tracks the devices that register with a computer network in the building 22, thus revealing a proxy presence of visitors and registered users. A location system 96 may track the locations 28 of people and mobile devices detected within the building 22….[0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150. [0030]); 
determining, by the web server, the total number of unique device ([0036] FIG. 12 further illustrates anonymous counts. As people gather in lobbies, courtyards, and other public spaces, the network 140 of security cameras captures images of the faces. Even if the facial recognition system 92 does not recognize some faces, exemplary embodiments may still count the number of anonymous faces (Block 142) in a location 28. The occupancy database 40 may thus contain an accurate count of people and animals, even if individual faces are not recognized. Exemplary embodiments may thus add or sum the number of anonymous faces to determine the total occupancy in the occupancy database 40. [0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150 Note:  Total number of wireless can be counted from unique transceiver identifier); and 
communicating the number of unique device identifiers to the user device; and rendering, on the user device, the number of unique device identifiers ([0044] The emergency responder's device 74 or 78 may then send a request for the current status of the occupants, as recorded in the occupancy database 40. Exemplary embodiments retrieve the occupancy information 26, as of the current date and time, perhaps along with the building information 62 and the material safety data sheets (or “MSDS”) 64 retrieved from the building database 60. The emergency beacon 24 may then be transmitted to include the occupancy information 26, the building information 62, and the material safety data sheets 64 as informational content.)

Fix does not but Mark teaches, 
determining the number of unique device identifiers exceeds a predetermined threshold; transmitting a notification to a user device indicating the predetermined threshold has been exceeded;  ([0046] in this way dynamically determines for example, the occupancy of different defined physical areas or zones in the same building, and the number of customers that share certain demographics or characteristics, and the ratios thereof, located within such defined physical area as they enter and exit the establishment and/or such defined physical areas or rooms within the establishment. Upon reaching a certain threshold (i.e., number of persons sharing a specified demographic characteristic within a specified area, or number of persons within a specified area) an alert or a notification may be sent to an output display device 50 or some other electronic device.). 
Mark also teaches, communicating the number of unique device identifiers to the user device; and rendering, on the user device, the number of unique device identifiers ([0046]; Upon reaching a certain threshold (i.e., number of persons sharing a specified demographic characteristic within a specified area, or number of persons within a specified area) an alert or a notification may be sent to an output display device 50 or some other electronic device. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fix’s method with teaching of Mark in order for counting and tracking the number of individuals, objects or animals having certain common demographics or attributes, located within a defined physical location(mark Abstract)

With regards to claim 23, Fix teaches, broadcasting, by the network transceiver, a signal causing nearby mobile devices to emit device broadcasts ([0020]It will be understood that when an element is referred to as being "connected" or "coupled" to another element, it can be directly connected or coupled to the other element or intervening elements may be present. Furthermore, "connected" or "coupled" as used herein may include wirelessly connected or coupled. As used herein, the term "and/or" includes any and all combinations of one or more of the associated listed items.).

With regards to claim 24, 25 Fix teaches, wherein the one or more frequencies comprises wireless frequencies; wherein the one or more frequencies comprises cellular frequencies ([0030] Exemplary embodiments may be applied regardless of networking environment. Exemplary embodiments may be easily adapted to cellular, WI-FI®, and/or BLUETOOTH® networking technologies. Exemplary embodiments may be applied to any processor-controlled devices utilizing any portion of the electromagnetic spectrum and any signaling standard (such as the IEEE 802 family of standards, GSM/CDMA/TDMA or any cellular standard, and/or the ISM band).).

With regards to claim 28, Fix in view of Mark do not but well known in the art, transmitting, by the web server, a push notification or SMS message to the user device when the number of unique devices is below a threshold (Lou [0051]; The server may transmit an instruction to the first base station 210 to initiate transmission of the data 250 to the group of mobile devices (i.e., the first mobile device 230 and the second mobile device 232) when the count exceeds a threshold. ).

With regards to claim 29, Fix further discloses, wherein the domicile is a rental property, and the wireless communicator is installed in the rental property (FIG 1, 22 and associated text; Note: examiner consider this is not inventive step, as total no of device can be counted on any premises like rental or office).

With regards to claim 31, Fix further discloses, wherein said detecting step further comprises: determining, by the wireless communicator, a device type for each of the wireless devices based on a comparison of each device identifier to an identifier schema; and ignoring all wireless devices that do not have the device type of "phone." ([0036] FIG. 12 further illustrates anonymous counts. As people gather in lobbies, courtyards, and other public spaces, the network 140 of security cameras captures images of the faces. Even if the facial recognition system 92 does not recognize some faces, exemplary embodiments may still count the number of anonymous faces (Block 142) in a location 28. The occupancy database 40 may thus contain an accurate count of people and animals, even if individual faces are not recognized. Exemplary embodiments may thus add or sum the number of anonymous faces to determine the total occupancy in the occupancy database 40. [0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150 Note:  Total number of wireless can be counted from unique transceiver identifier)

With regards to claim 32, Fix further discloses, communicating a number of unique device identifiers to a web server ([0029]; The server 46 may also interface with a facial recognition system 92 that recognizes people and animals using security cameras. A network registration database 94 tracks the devices that register with a computer network in the building 22, thus revealing a proxy presence of visitors and registered users. A location system 96 may track the locations 28 of people and mobile devices detected within the building 22….[0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150. [0030]).

With regards to claim 33, Fix further discloses, wherein the web server transmits the notification the user device ([0022]; When the first responders 20 receive the emergency beacon 24, the first responders 20 may thus concentrate their rescue efforts on the locations 28 of the occupants. Claim 8: receiving, at a server, a request for a count of occupants of a building at a date and time; querying a database for the date and time, the database logging dates and times the occupants enter the building; generating, by the server, the count of the occupants entered as of the date and time; and sending, from the server, the count of the occupants in response to the request).

With regards to claim 34, Fix further discloses, wherein a mobile application receives resident instructions and transmits the resident instructions to the web server ([0040]; FIG. 16 is a schematic illustrating an occupancy application 160, according to exemplary embodiments. As the reader again likely understands, mobile devices may download many different software applications for many different uses. Here, then, a user may download the occupancy application 160 to her mobile device 162, thus keeping the occupancy database 40 updated with her current location 28For example, the user's mobile smartphone may execute the mobile application 160 and periodically transmit its unique transceiver identifier 150 and location 28 to a network address associated with the occupancy database 40.).

With considering claim 35, Fix discloses, A system for monitoring a visitor count in a domicile and reporting the visitor count to a user (paragraph [0029]: A network registration database 94 tracks the devices that register with a computer network in the building 22, thus revealing a proxy presence of visitors and registered users; paragraph [0032]: The server 46 –figure 1- thus retrieves the identifiers 12 of the employees, visitors, and/or animals currently logged as occupants) comprising: 
a network transceiver configured to broadcast a signal causing nearby mobile devices to emit device broadcasts and further configured to detect device broadcasts from said nearby mobile devices (paragraph [0029]: A location system 96 –figure 5- may track the locations 28 –figure 2- of people and mobile devices detected within the building 22 –figure 2), the network transceiver further configured to count a number of unique device identifiers of mobile devices; ([0036] FIG. 12 further illustrates anonymous counts. As people gather in lobbies, courtyards, and other public spaces, the network 140 of security cameras captures images of the faces. Even if the facial recognition system 92 does not recognize some faces, exemplary embodiments may still count the number of anonymous faces (Block 142) in a location 28. The occupancy database 40 may thus contain an accurate count of people and animals, even if individual faces are not recognized. Exemplary embodiments may thus add or sum the number of anonymous faces to determine the total occupancy in the occupancy database 40. [0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150 Note:  Total number of wireless can be counted from unique transceiver identifier), 
a mobile application including a user interface for the network transceiver and user account settings ([0029] The server 46 may also interface with a facial recognition system 92 that recognizes people and animals using security cameras. A network registration database 94 tracks the devices that register with a computer network in the building 22, thus revealing a proxy presence of visitors and registered users. A location system 96 may track the locations 28 of people and mobile devices detected within the building 22. An infrared detection system 98 detects infrared signatures of different devices and users located within the building 22. [0040] FIG. 16 is a schematic illustrating an occupancy application 160, according to exemplary embodiments. As the reader again likely understands, mobile devices may download many different software applications for many different uses. Here, then, a user may download the occupancy application 160 to her mobile device 162, thus keeping the occupancy database 40 updated with her current location 28. For example, the user's mobile smartphone may execute the mobile application 160 and periodically transmit its unique transceiver identifier 150 and location 28 to a network address associated with the occupancy database 40. The mobile application 160 thus cooperates with the occupancy database 40 to log the entries, exits, and other locations of the mobile device 162, which acts as a proxy for the user.);
a web server configured to receive the number of unique device identifiers of mobile devices from the network transceiver  and compare the unique number of device identifiers determined by input from the mobile application, ([0036] FIG. 12 further illustrates anonymous counts. As people gather in lobbies, courtyards, and other public spaces, the network 140 of security cameras captures images of the faces. Even if the facial recognition system 92 does not recognize some faces, exemplary embodiments may still count the number of anonymous faces (Block 142) in a location 28. The occupancy database 40 may thus contain an accurate count of people and animals, even if individual faces are not recognized. Exemplary embodiments may thus add or sum the number of anonymous faces to determine the total occupancy in the occupancy database 40. [0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150 Note:  Total number of wireless can be counted from unique transceiver identifier)
Fix does not but Mark teaches, 
compare the unique number of device identifiers to a threshold, transmit data regarding the number of unique device identifiers of mobile devices to the mobile application  ([0046] in this way dynamically determines for example, the occupancy of different defined physical areas or zones in the same building, and the number of customers that share certain demographics or characteristics, and the ratios thereof, located within such defined physical area as they enter and exit the establishment and/or such defined physical areas or rooms within the establishment. Upon reaching a certain threshold (i.e., number of persons sharing a specified demographic characteristic within a specified area, or number of persons within a specified area) an alert or a notification may be sent to an output display device 50 or some other electronic device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fix’s method with teaching of Mark in order for counting and tracking the number of individuals, objects or animals having certain common demographics or attributes, located within a defined physical location(mark Abstract)

With regards to claim 36, Fix further discloses, wherein the mobile application is paired with the wireless communicator on a first user account stored at the web server ([0020]It will be understood that when an element is referred to as being "connected" or "coupled" to another element, it can be directly connected or coupled to the other element or intervening elements may be present. Furthermore, "connected" or "coupled" as used herein may include wirelessly connected or coupled. As used herein, the term "and/or" includes any and all combinations of one or more of the associated listed items.).

With regards to claim 37, Fix further discloses, wherein the network transceiver is a wireless communicator ([0025]; Regardless, the listing 50 of occupants may then be sent to any destination, such as a transceiver 52 for wireless transmission to any recipient.).

With regards to claim 38, Fix further discloses, wherein the wireless communicator is configured to broadcast a signal causing nearby mobile devices to emit wireless device broadcasts  (0037] FIGS. 13-15 are detailed schematics illustrating transceiver recognition, according to exemplary embodiments. Whenever any device transmits electromagnetic signals, exemplary embodiments may identify and log the corresponding transceiver. Again, many buildings have electronic scanners or other transceivers at entry and exit points. Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150) and further configured to detect wireless device broadcasts from said nearby mobile devices, the wireless device broadcasts provide identifying data used to connect to a wireless network ([0037] Again, many buildings have electronic scanners or other transceivers at entry and exit points. Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150 ), wherein each of the wireless device broadcasts include a device identifier for a respective mobile device of the mobile devices, the wireless communicator further configured to count a number of unique device identifiers of mobile devices ([0036] FIG. 12 further illustrates anonymous counts. As people gather in lobbies, courtyards, and other public spaces, the network 140 of security cameras captures images of the faces. Even if the facial recognition system 92 does not recognize some faces, exemplary embodiments may still count the number of anonymous faces (Block 142) in a location 28. The occupancy database 40 may thus contain an accurate count of people and animals, even if individual faces are not recognized. Exemplary embodiments may thus add or sum the number of anonymous faces to determine the total occupancy in the occupancy database 40. [0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150 Note:  Total number of wireless can be counted from unique transceiver identifier)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fix et al. (US 20160110833 A1), hereafter “Fix,” in view of Marks (US 20080067244 A1), hereafter “Marks” and further Buyuktosunoglu et al(US 20170094559 A1)

With regards to claim 26, Fix in view of Mark teaches,  identifying, from the device identifiers, a number of resident device identifiers associated with resident wireless devices ([0036] FIG. 12 further illustrates anonymous counts. As people gather in lobbies, courtyards, and other public spaces, the network 140 of security cameras captures images of the faces. Even if the facial recognition system 92 does not recognize some faces, exemplary embodiments may still count the number of anonymous faces (Block 142) in a location 28. The occupancy database 40 may thus contain an accurate count of people and animals, even if individual faces are not recognized. Exemplary embodiments may thus add or sum the number of anonymous faces to determine the total occupancy in the occupancy database 40. [0037]; Whenever a mobile device (such as a smartphone) passes, signals may be exchanged. Exemplary embodiments may thus identify each mobile device by a unique transceiver identifier 150 Note:  Total number of wireless can be counted from unique transceiver identifier),
Fix in view of Mark do not but Buyuktosunoglu teaches, wherein the resident devices identifiers are those device identifiers that exceed a threshold for frequency of detection; and reducing the number of unique device identifiers by the number of resident device identifiers (FIG 2 and associated text;  claim 6: wherein determining that the first base station is overloaded with connections from one or more mobile devices comprises determining whether a count of mobile devices connected to the first base station exceeds a threshold count, and further comprising: reducing the threshold count based on a capability of the first base station to service connections to the plurality of mobile devices. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fix in view of Marks’s method with teaching of Buyuktosunoglu in order to distribute the load.

Allowable Subject Matter
Claims 27, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160134924 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498